Title: From George Washington to David Forman, 29 August 1781
From: Washington, George
To: Forman, David


                        
                            sir
                            Trenton 29th Augst 1781
                        
                        Your Favor of this Day reached me at 7 oClock.
                        I am much obliged by your attention—& have to thank you
                            particularly for the Advice contained in your Letter respecting a Position & attack .
                        I must beg you will continue to keep me advised of every material Circumstance that occurs—which you will be
                            pleased to do by the mode you propose unless some more expeditious Rout will bring me intelligence to Phila.—sooner than
                            by this Town.
                        You will please direct to me in Phila.—untill you shall hear further from me—I am  with much Regard & Esteem sir your most  servant
                        
                            Go: Washington
                        
                    